Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1325
                       Lower Tribunal No. 14-11404
                          ________________


                       Miguel A. Roye Rondon,
                                  Appellant,

                                     vs.

                       Ernesto Enrique Garcia,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Lopez, Judge.

     Anthony Carbone, P.A., and Anthony P. Carbone, for appellant.

     Gastesi Lopez & Mestre PLLC, and Raul R. Lopez, for appellee.


Before HENDON, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.